COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE: JAIME LUEVANO,

Relator.

§

 

§

 

§

 

§

 

§

 

 § 



No. 08-08-00253-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Jaime Luevano, has filed a pro se petition seeking a writ of mandamus
compelling the Hon. Kathleen H. Olivares, Judge of the 205th Judicial District Court of El Paso
County, to grant a number of motions and "special procedures" regarding Relator's prosecution
for burglary of a habitation.
	Relief by writ of mandamus will only granted in extraordinary circumstances where the
Relator is able to establish the trial court has clearly abused its discretion, and no adequate
remedy at law exists.  See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).  Based on the petition and record
before us, we are unable to conclude that Relator is entitled to the relief requested.  Accordingly,
mandamus relief is denied.  See Tex.R.App.P. 52.3.


August 26, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)